{¶ 43} I concur in the majority's disposition of the first assignment, its opinion and disposition of the second assignment, and the judgment.
 {¶ 44} I continue to believe that State v.Pape (Nov. 21, 2001), Clark App. No. 2000CA98,2001 WL 1473764, was properly decided and that "requiring the trial court to determine that a defendant understands [that] he is ineligible for judicial release is a salutary interpretation of Crim. R. 11(C)(2)(a) which furthers the purpose of Crim. R. (C)(2)(a) that pleas of guilty and no contest be voluntarily and intelligently made, i.e., `with full understanding of the consequences.'" Id.
 {¶ 45} Nevertheless, I concur in the disposition of the first assignment because the trial court substantially complied with Crim. R. 11(C)(2)(a), which was not so inPape.
 {¶ 46} In Pape, we observed:
 {¶ 47} "The trial court made no inquiry of Pape's understanding that he was not eligible for community control sanctions, which ineligibility was integral to his receiving a mandatory sentence. Nor did the written plea of guilty mention Pape's ineligibility for community control sanctions."
 {¶ 48} In this case, the trial court informed Byrd that he could receive a maximum sentence of ten years for the aggravated robbery counts, with a maximum penalty of 30 years of incarceration, in addition to three years for the firearm specifications. The court further told Byrd that he could receive eight years in prison for each kidnapping count plus three years for the firearm *Page 656 
specifications. Byrd was also informed of the maximum fines that could be imposed. The trial court then stated: "And obviously you understand that you're not eligible for community control sanctions on the robberies and the kidnapping; do you understand that?" Byrd responded, "Yes, sir."
 {¶ 49} Byrd's written plea agreements — which Byrd signed — provided that Byrd was not eligible for community control sanctions and that "[t]he prisons term(s) * * * is/are mandatory and cannot be reduced by judicial release, earned credit, or furlough."
 {¶ 50} It is clear from the record that the trial court asked Byrd whether he understood that he was ineligible for community control on all of the charges, and Byrd responded, "Yes, sir." Byrd's written plea agreement also acknowledged that judicial release was unavailable. Although the trial court did not expressly inform Byrd that he was not eligible for judicial release, the trial court substantially complied with the requirements of Crim. R. 11(C)(2)(a). See State v.Stewart (1977), 51 Ohio St.2d 86, 5 O.O.3d 52,364 N.E.2d 1163.